Case 4:19-cv-00415-ALM Document 89 Filed 07/22/20 Page 1 of 3 PageID #: 2278



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

UNITED STATES OF AMERICA,              )
        Plaintiff,                     )
                                       )
         v.                            )
                                       )              Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                     )
         Defendant.                    )
_______________________________________)

                                       FINAL JUDGMENT

       The Court has determined that judgment should be entered consistent with its

Memorandum Opinion and Order (Dkt. #75), and the parties’ joint stipulations (Dkts. #82;

#83; #84). Accordingly, it is hereby

       ORDERED, ADJUDGED AND DECREED that:

       1. Defendant, Alexandru Bittner, is liable to the United States pursuant to 31 U.S.C. §

           5321(a)(5) for a non-willful failure to timely file a Report of Foreign Bank and

           Financial Account penalty for the 2007 year in the amount of $10,000 as of June 8,

           2017, plus interest and penalties accruing under 31 U.S.C. § 3717(a)(1), 31 U.S.C. §

           3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 from June 8, 2017 until the date of

           entry of this judgment, and interest and penalties accruing under 28 U.S.C. § 1961(a)

           and 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 after the date of entry

           of this judgment.

       2. Defendant, Alexandru Bittner, is liable to the United States pursuant to 31 U.S.C. §

           5321(a)(5) for a non-willful failure to timely file a Report of Foreign Bank and

           Financial Account penalty for the 2008 year in the amount of $10,000 as of June 8,

           2017, plus interest and penalties accruing under 31 U.S.C. § 3717(a)(1), 31 U.S.C. §



                                                1
Case 4:19-cv-00415-ALM Document 89 Filed 07/22/20 Page 2 of 3 PageID #: 2279



        3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 from June 8, 2017 until the date of

        entry of this judgment, and interest and penalties accruing under 28 U.S.C. § 1961(a)

        and 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 after the date of entry

        of this judgment.

     3. Defendant, Alexandru Bittner, is liable to the United States pursuant to 31 U.S.C. §

        5321(a)(5) for a non-willful failure to timely file a Report of Foreign Bank and

        Financial Account penalty for the 2009 year in the amount of $10,000 as of June 8,

        2017, plus interest and penalties accruing under 31 U.S.C. § 3717(a)(1), 31 U.S.C. §

        3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 from June 8, 2017 until the date of

        entry of this judgment, and interest and penalties accruing under 28 U.S.C. § 1961(a)

        and 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 after the date of entry

        of this judgment.

     4. Defendant, Alexandru Bittner, is liable to the United States pursuant to 31 U.S.C. §

        5321(a)(5) for a non-willful failure to timely file a Report of Foreign Bank and

        Financial Account penalty for the 2010 year in the amount of $10,000 as of June 8,

        2017, plus interest and penalties accruing under 31 U.S.C. § 3717(a)(1), 31 U.S.C. §

        3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 from June 8, 2017 until the date of

        entry of this judgment, and interest and penalties accruing under 28 U.S.C. § 1961(a)

        and 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 after the date of entry

        of this judgment.




                                             2
    Case 4:19-cv-00415-ALM Document 89 Filed 07/22/20 Page 3 of 3 PageID #: 2280



         5. Defendant, Alexandru Bittner, is liable to the United States pursuant to 31 U.S.C. §

            5321(a)(5) for a non-willful failure to timely file an accurate Report of Foreign Bank

            and Financial Account penalty for the 2011 year in the amount of $10,000 as of June

            8, 2017, plus interest and penalties accruing under 31 U.S.C. § 3717(a)(1), 31 U.S.C.

.           § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 from June 8, 2017 until the date of

            entry of this judgment, and interest and penalties accruing under 28 U.S.C. § 1961(a)

            and 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9 after the date of entry

            of this judgment.

    SIGNED this 22nd day of July, 2020.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                                 3
